PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/513,694
Filing Date: 23 Mar 2017
Appellant(s): TIPTON et al.



__________________
Scott A. McCollister
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Response to Appellant’s Arguments Regarding Jackson in view of Boulet
	Appellant argues that the Examiner has failed to establish a prima facie case of obviousness because a person having ordinary skill in the art would not have had the requisite motivation to modify Jackson with the die casting system of Boulet.  Appellant argues that Jackson’s pump is unsuitable for filling a shot sleeve from the bottom.
	The Examiner disagrees.  As stated in the Final Rejection mailed 8/07/20, one skilled in the art would have found it obvious to modify Jackson such that molten metal is introduced to said shot sleeve at a bottom side or bottom end of the shot sleeve, as Boulet recognizes doing so “provides laminar filling characteristics that prevent splashing within the shot sleeve, which would further push gases out to prevent entrapment of gases (paragraph [0017-0018]), which would improve the quality of castings.”
Appellant does not provide evidence for their argument that Jackson’s pump is unsuitable for filling a shot sleeve from the bottom.  Appellant’s claimed centrifugal pump does not require additional structural features different from that disclosed in the prior art.

	1.  Claims 1 and 27-28
	Appellant argues that there is no viable mechanism proposed by the Examiner regarding how the pump of Jackson would function in filling the shot sleeve in Boulet.  Appellant argues that Boulet is 
	The Examiner disagrees.  Jackson discloses that the invention is also applicable for use in other light metals, including aluminum (col 4 lines 35-45).  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests the advantages of filling a shot sleeve from below, such as for providing improved laminar flow.  Boulet recognizes that existing die casting machines may be retrofit to accommodate filling from the underside (paragraph [0023]).
	Appellant argues that it would not have been obvious to modify Boulet with the pump of Jackson in order for the molten metal to be introduced from said bottom side of a shot sleeve, as Boulet requires a vacuum pump when used with aluminum.  Furthermore, Appellant argues that the control systems of a vacuum pump and auger pumps suggested by Boulet are not considered simple substitutions for a centrifugal pump.
	The Examiner disagrees.  The rejection is a modification of Jackson so as to rearrange the positioning of the feed into the shot well, so as to provide improved laminar flow.  This can be accomplished by retrofitting of existing die casting machines (Boulet, paragraph [0023]).  The rejections do not look to Boulet for vacuum pumps, auguers, or control systems, which are not required in independent claim 1.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Jackson discloses diecasting, which conventionally includes a shot sleeve plunger.  Boulet is cited to show the shot sleeve plungers are known in the art.
	Appellant argues that Boulet does not suggest use of a centrifugal pump when viewed in the combination of Boulet and Jackson, as Boulet discusses filling the shot sleeve with molten aluminum from the bottom in combination with a vacuum pump.  Appellant argues a skilled artisan would not expect a centrifugal pump to function adequately to fill a shot sleeve at a bottom end.
Again, note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests retrofitting existing die casting machines so as to fill the shot sleeve from below to provide laminar flow.
The Examiner also disagrees with Appellant’s statement that a skilled artisan would not expect a centrifugal pump to function adequately to fill a shot sleeve at a bottom end.  Appellant’s claims similarly require a centrifugal pump, but do not further structurally distinguish their centrifugal pump from the prior art.


	The Examiner disagrees.  The delivery line 18 does not include a valve.  Appellant is misinterpreting the coupling means 28 of Jackson to be a valve.  The coupling means 28, shown in figures 1 and 2, is not a valve.  The coupling means connects the metal-conducting passageway in the pumping and metering assembly to the metal-conducting passageway in the delivery line (Jackson, abstract).  Jackson does not disclose the coupling means is structured as a valve, nor functioning as a valve.  The coupling means comprises a stud fitting 32 and a bell shaped fitting 34 (fig 2), neither of which are valves.  Although the fittings have a snug fit so as to prevent leaking between the fittings, this does not mean the fittings are valves.

	2.  Claims 27 and 28
	Appellant reiterates the arguments regarding the combination of Jackson and Boulet, addressed above.
Appellant further argues that the delivery system of Jackson “is the passage within fitting 32 (thus extending from the housing of the pump assembly/base member) and including the passageway 30” and that the delivery system of Jackson includes a valve.
	The Examiner disagrees.  The delivery system of Jackson does not include a valve.  Reference 28 in Jackson is a coupling means, such as a pipe joint, which is not a valve.  The pipe joint of Jackson is not a valve in terms of structure nor function.  Regarding “the delivery system,” note that the language and the requirements for “delivery system” differs between claims 1, 27, and 28.  In claim 27, Appellant’s delivery system consists of a uninterrupted conduit extending between the base member and the shot 
	In claim 28, Appellant’s claim requires a delivery system leading to a shot sleeve which communicates with said cavity and that the delivery system includes only a conduit, which is met in Jackson.  Jackson’s delivery line 18 meets the requirements of the claimed delivery system that leads to a shot sleeve and includes only a conduit.  Appellant argues that Jackson’s delivery system further includes the fitting 32 and passageway 30 as discussed in claim 27, and thus does not include only a conduit.  The Examiner disagrees and notes that the language of the claims is met by Jackson.  The claim requires a delivery system leading to a shot sleeve which includes only a conduit.  This is shown in Jackson as delivery line 18.

	3.  Claim 8
	Appellant argues that the Examiner’s interpretation of Miller is inappropriate.  Appellant argues that the molten metal flow of Miller at the valve element 26 is parallel to the vertical motion of the sealing ring 52, and only well downstream of sealing ring 52 does the direction of metal flow turn perpendicular.
	Appellant’s claims only require “said plunger travels perpendicular to a direction of molten metal flow.”  The claims do not require the molten metal flow at the plunger.  As discussed in the rejection and noted by Appellant, the plunger moves vertically, and the molten metal flow is shown to be horizontal at portions upstream and downstream of the plunger (Miller, see arrows 38 and 42B, 

	4.  Claim 24
	Appellant argues that Iwamoto controls fill cycle by adjusting the plunger set in the shot sleeve, which is not equivalent to adjusting fill cycle.
	The Examiner disagrees.  The rejection is based on the combination of references, including Tipton, Boulet, and Iwamoto, where Tipton discloses automatically adjusting a fill cycle based on properties, Boulet recognizing that the flow rate is selected depending on the size of the shot sleeve, and that Iwamoto recognizes that biscuit length is taken into account for how much molten metal is supplied to the injection sleeve.

B.  Response to Appellant’s Arguments Regarding Burkett in view of Boulet
	Appellant argues the Examiner has failed to establish a prima facie case of obviousness because a person having ordinary skill in the art would not have had the requisite motivation to modify Burkett with the die casting system of Boulet.
The Examiner disagrees.  The motivation to modify Burkett so as to have a molten metal inlet in a lower half of the shot sleeve and for the molten metal to be introduced from said bottom side, is to provide laminar filling characteristics that prevents splashing within the shot sleeve, which would further push gases out to prevent entrapment of gases, which would improve the quality of the castings (Boulet, paragraph [0017-0018]).

	1.  Claim 1

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination suggests the advantages of filling a shot sleeve from below, such as for providing improved laminar flow.  Boulet recognizes that existing die casting machines may be retrofit to accommodate filling from the underside (paragraph [0023]).

	Appellant further argues that the skilled artisan would recognize that the pump of Burkett is unsuitable for the fine adjustment needed to fit a programmable fill profile of a complex mold, as Burkett’s pumps are far too reactive to changes in impeller rotation speed.
	Appellant’s arguments are not commensurate in scope with the claims.  Appellant’s claims do not require “fine adjustment” nor “a programmable fill profile of a complex mold.”  Note that the centrifugal pump of Appellant’s claims introduces molten metal to said shot sleeve, not directly to the mold.  A separate pressure member, such as a casting piston, is for the filling of the molten metal into the mold.  Burkett’s centrifugal pump is structurally identical to the centrifugal pump as claimed, and similarly fills a shot sleeve of a diecasting machine.
	Appellant argues that their invention introduces molten metal to said shot sleeve using at least two different fill speeds, thus having much more control of the filling schedule in order to achieve good castings.


	2.  Claims 27-28
	Appellant reiterates the arguments directed to the combination with Boulet, which has been addressed above.  Appellant further argues that in figure 1 of Burkett there is an interruption in the conduit extending between the base member and the shot sleeve, and that the discharge end of the delivery pipe is equipped with a hinged upwardly swinging shroud, thus similarly failing to teach “a delivery system including only a conduit.”
	The Examiner disagrees.  In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on the combination of Burkett and Boulet.  The interruption of the conduit, and the hinged shroud, that Appellant references in Burkett would not be present when filling the shot sleeve from below, such as in the manner of Boulet.









Respectfully submitted,
/JACKY YUEN/Examiner, Art Unit 1735                                                                                                                                                                                                        
Conferees:
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735                                                                                                                                                                                                        
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.